Pursuant to MCR 7.305(H)(1), in lieu of granting the application for leave to appeal, we vacate the order of the Court of Appeals, and we remand this case to that court for reconsideration of the issues raised by the plaintiffs on the original record or, if filed, for consideration of a motion to expand the record. The panel erred in allowing the defendants to expand the record without first having moved to do so. MCR 7.210(A)(1). The application for leave to appeal as cross-appellants is denied, *853because we are not persuaded that the questions presented should now be reviewed by this Court. We do not retain jurisdiction.